NOTE: This order is nonprecedentiai.
United States Court of Appea|s for the Federal Circuit
2009-5100
CRV ENTERPRlSES, |NC. and
C. RYAN VOORHEES,
' P|aintiffs-Appe|iants,
v.
UN|TED STATES,
Defendant-Appe||ee.
Appea| from the United States Court of Federai C|aims in 06-CV-660,
Judge Susan G. Braden.
ON MOTlON
Before RADER, Circuit Judge.
0 R D E R
Upon consideration of the appei|ants' unopposed motion for an extension of time,
until November 23, 2009, to tile their opening brief,
|T 18 ORDERED THAT:
The motion is granted. No further extensions should be anticipated
FOR THE COURT
0CT 30 2009 lsi Jan Horbalys… ,
Date Jan Horbaiy
C|erk
cc: John H. Patton, Esq.
Aaron P. Avi|a, Esq.
s19
FIl,E
U.l 800
rHEFri€ai%§eieTFO~
00T 3 0 2009
.lAN HURBALY
CLERK